EXHIBIT 10.2

 


JOSTENS, INC.
SEPARATION AGREEMENT AND RELEASE OF CLAIMS


 

This Separation Agreement including a General and Special Release of Claims
(this “Agreement”) is made as of the 17th day of September, 2004, by and among
JOSTENS HOLDING CORP., a Delaware corporation (“Parent”), JOSTENS, INC., a
Minnesota corporation (the “Company”) and Steven A. Tighe (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive is Vice President, Human Resources, of the Company; and

 

WHEREAS, the Executive wishes to resign from his position to pursue other
interests; and

 

WHEREAS, the parties wish to set forth their agreement as to the timing and
circumstances of the Executive’s resignation and the undertakings of the parties
in connection therewith;

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
obligations set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties hereby agree as
follows:

 

1.             Resignation.

The Executive hereby resigns from his position as Vice President, Human
Resources of the Company and terminates his employment with the Company
effective as of September 17, 2004 (the “Separation Date”).  The Executive also
resigns as an officer of Parent, Company and all subsidiaries and affiliates of
the Company, effective as of the Separation Date.

 

2.             Payments And Benefits Following Resignation.

Subject to the Executive’s compliance with all of his obligations under this
Agreement, and in consideration of the Executive, among other things, agreeing
to maintain confidential information and not to compete with the Company during
the 18-month period September 17, 2004 to March 17, 2006 (the “Not to Compete
Period”), as provided in Sections 4 and 5 below and executing the waivers and
releases set forth in Section 6 below, the Company shall provide the Executive
with the payments and other benefits provided for under this Agreement, as
follows:

 

(a)                                  Severance Benefits.  The Company shall pay
the Executive in a lump sum on the fifteenth (15th ) day following the
Separation Date a severance benefit of $578,852 less applicable withholding
taxes, representing the

 

--------------------------------------------------------------------------------


 

aggregate of all amounts payable to the Executive upon his termination of
service, including salary, medical insurance, and perquisites under the
Executive Severance Pay Plan, and Executive Supplemental Retirement Agreement
benefits, but excluding bonus and option amounts, all as further detailed in
Schedule I attached hereto.  A bonus amount of 45% of Executive’s base salary,
pro-rated through July, 2004, and determined in accordance with plan
performance, but crediting executive with full on-plan performance for
individual Key Business Initiatives (“KBIs”), will be paid to Executive in the
normal course of business in 2005.

 

(b)                                 Options.  All vested Non-Qualified Stock
Options granted to Executive under the Jostens Holding Corp. 2003 Stock
Incentive Plan (the “Plan”) will be repurchased by the Company pursuant to the
terms of the Option Agreements, specifically Section 8. Repurchase Rights and
Other Restrictions, as soon as practicable following the closing of the proposed
transaction between Jostens Holding Corp. and Fusion Acquisition LLC.  In the
event that the transaction does not close, Executive shall be able to exercise
his vested options pursuant to the terms of the Plan.

 

(c)                                  Non-disparagement.  The Executive, the
Company and the Parent agree, respectively, that before and after his
termination of employment with the Company, none of them will make any statement
or communication of information by whatever means relating to his employment
with the Company that may be reasonably interpreted to be critical of or
derogatory to the other parties to this Agreement, including, in the case of the
Parent and the Company, their respective officers, directors and employees;
provided, however, that nothing in this paragraph is intended to keep either
party from testifying truthfully under subpoena or other legal process before
any court or administrative agency of competent jurisdiction.

 

3.             Exclusive Separation Payments And Benefits.

 

The Executive, the Parent and the Company acknowledge and agree that this
Agreement is intended to be the exclusive separation arrangement between the
Company and the Executive.  Accordingly, except for the payments and other
benefits provided to the Executive pursuant to, or referred to in, this
Agreement or unless otherwise agreed to in writing signed by the Executive, the
Parent and the Company, the Executive, the Parent and the Company agree that the
Executive shall not be entitled to any remuneration, payments or other benefits
under any other severance or separation plan or arrangement of the Company.  The
payments and other benefits provided by or referred to in this Agreement include
any severance or termination benefits that may be required by applicable law.

 

2

--------------------------------------------------------------------------------


 

4.             Confidential Information.

 

The Executive shall not, at any time or for any reason, disclose or divulge,
directly or indirectly, to any person, corporation or entity, or use for his own
benefit, any Confidential or Proprietary Information.  For the purposes of this
Agreement, “Confidential or Proprietary Information” shall mean information
relating to the business or affairs of the Company or any of its Affiliates,
including, but not limited to, information relating to financial statements,
customer identities, potential customers, employees, sales representatives,
suppliers, servicing methods, equipment, programs, strategies and information,
analyses, profit margins or other proprietary information used by the Company or
any of its Affiliates; provided, however, that Confidential Information does not
include any information which is in the public domain or becomes known in the
industry through no wrongful act on the part of the Executive; provided that
Confidential Information shall not include information that (i) is or becomes
generally known to the public other than as a result of a disclosure by
Executive in violation of this Agreement, (ii) is or was available to the
Executive on a non-confidential basis prior to its disclosure to Executive, or
(iii) was or becomes available to Executive on a non-confidential basis from a
source other than the Company, which source is or was (at the time of  receipt
of the relevant information) not, to Executive’s best knowledge, bound by a
confidentiality agreement with the Company or another person.

 

In the event the Executive shall be requested, by subpoena or otherwise, in a
judicial, administrative or government proceeding to make disclosures of
Confidential or Proprietary Information which are otherwise prohibited by this
Agreement (whether by way of oral questions, interrogatories, requests for
information or documents, subpoenas or similar process), the Executive shall
notify the Company in writing of such request (and shall provide a copy of such
request to the Company) within two (2) business days of the Executive’s receipt
thereof and before providing any information in response to such request.  The
Company shall provide counsel to represent the Executive at the Company’s
expense in connection with responding to any such subpoena or request for
information.

 

The Executive shall return to the Company immediately upon separation with the
Company all of the Company’s property and Confidential or Proprietary
Information which is in tangible form (including, but not limited to, all
correspondence, memoranda, files, manuals, books, lists, records, equipment,
computer disks, magnetic tape, and electronic or other media and equipment) and
all copies thereof in the Executive’s possession, custody or control.

 

5.             Covenant Not to Compete.

 

During the term of the Not to Compete Period, Executive shall not, directly or
indirectly, alone or as a partner, officer, director, shareholder, sole
proprietor, employee or consultant of any other firm or entity (A) engage or
intend to engage

 

3

--------------------------------------------------------------------------------


 

in any commercial activity with companies that compete with Jostens, including,
but not limited to, LifeTouch, American Achievement, Herff Jones, Walsworth,
Friesens, or Intergold; or (B)(i) cause, solicit, induce or encourage any
employees, independent sales representatives, Company sales representatives,
consultants or contractors of the Company or its Subsidiaries or Affiliates to
leave such employment or service, or hire, employ or otherwise engage any such
individual; or (ii) cause, induce or encourage any actual or prospective client,
customer, supplier, or licensor of the Company or its Subsidiaries or
Affiliates, or other Person who has a material business relationship with the
Company or its Subsidiaries or Affiliates to terminate or modify any such actual
or prospective relationship.

 

(a)                                  The Executive agrees that the restrictions
imposed upon him by the provisions of this Section 5 are fair and reasonable
considering the nature of the Company’s business, and are reasonably required
for the protection of the Company.  The Executive further agrees that the
provisions of Sections 2 and 5 relating to areas of restriction and time periods
of restriction were specifically discussed in good faith and are acceptable to
the Executive.  Nevertheless, to the extent that these restrictions exceed the
maximum areas of restriction, limitations or periods of time which a court of
competent jurisdiction would enforce, the areas of restriction, limitations or
time periods shall be modified by such court to be the maximum areas of
restriction, limitations or time periods which such court would enforce in any
state in which such court shall be convened.  If any other part of this Section
5 is held to be invalid or unenforceable, the remaining parts shall nevertheless
continue to be valid and enforceable as though the unenforceable portions were
absent.

 

(b)                                 The Executive acknowledges that a breach of
any of the provisions of this Section 5 may result in continuing and irreparable
damages to the Company for which there may be no adequate remedy at law and that
the Company, in addition to all other relief available to it, shall be entitled
to the issuance of a temporary restraining order, preliminary injunction and
permanent injunction restraining the Executive from committing or continuing to
commit any breach of the provisions of Section 4 above or this Section 5 pending
further legal proceedings and for appropriate periods in the future.

 

6.             Release and Waiver of Claims Against the Company.

 

(a)                                  The Executive, on behalf of himself, his
agents, heirs, successors, assigns, executors and administrators, in
consideration for the payments and other consideration provided for under this
Agreement, hereby forever releases and discharges the Company and its
successors, their affiliated entities and controlling persons, and their past
and present directors, employees, agents, attorneys, accountants,
representatives, plan fiduciaries, successors and assigns from any and all known
and unknown causes of action,

 

4

--------------------------------------------------------------------------------


 

actions, judgments, liens, indebtedness, damages, losses, claims, liabilities,
and demands of whatsoever kind and character in any manner whatsoever arising on
or prior to the date of this Agreement, including but not limited to (i) any
claim for breach of contract, breach of implied covenant, breach of oral or
written promise, wrongful termination, intentional infliction of emotional
distress, defamation, interference with contract relations or prospective
economic advantage, negligence, misrepresentation or employment discrimination,
and including without limitation alleged violations of Title VII of the Civil
Rights Act of 1964, as amended, prohibiting discrimination based on race, color,
religion, sex or national origin; the Family and Medical Leave Act; the
Americans With Disabilities Act prohibiting discrimination based on disability;
the Age Discrimination in Employment Act prohibiting discrimination based on age
over 40; the Minnesota Human Rights Act, Minn. Stat. Ch. 363, other federal,
state and local laws, ordinances and regulations, and any unemployment or
workers’ compensation law; (ii) any and all liability that was or may have been
alleged against or imputed to the Company by the Executive or by anyone acting
on his behalf; (iii) all claims for wages, monetary or equitable relief,
employment or reemployment with the Company in any position, and any punitive,
compensatory or liquidated damages; and (iv) all rights to and claims for
attorneys’ fees and costs except as otherwise provided herein; provided,
however, that this release shall not extend to the obligations of the Company
that are specifically recited or referred to in this Agreement.  The Executive
expressly waives any and all rights granted by any federal, state or local laws
or ordinances or regulations that are intended to protect the Executive from
waiving unknown claims.

 

(b)                                 The Executive shall not file or cause to be
filed any action, suit, claim, charge or proceeding with any federal, state or
local court or agency relating to any claim within the scope of this Section 6. 
The Executive represents and warrants that he has not assigned any claim
released herein, or authorized any other person to assert any claim on his
behalf.

 

(c)                                  In the event any action, suit, claim,
charge or proceeding within the scope of this Section 6 is brought by any
government agency, putative class representative or other third party to
vindicate any alleged rights of the Executive, (i) the Executive shall, except
to the extent required or compelled by law, legal process or subpoena, refrain
from participating, testifying or producing documents therein, and (ii) all
damages, inclusive of attorneys’ fees, if any, required to be paid to the
Executive by the Company as a consequence of such action, suit, claim, charge or
proceeding shall be repaid to the Company by the Executive within ten (10) days
of his receipt thereof.

 

(d)                                 Notwithstanding anything in this Agreement
to the contrary, in the event of a violation of this Section 6 by the Executive,
the Company’s

 

5

--------------------------------------------------------------------------------


 

obligations pursuant to this Agreement shall cease as of the date of such
violation and the Executive shall be liable to the Company for all amounts paid
to Executive under this Separation Agreement and any actual damages the Company
suffers as a result of such violation, including costs, expenses and all
attorneys’ fees and expenses.

 

7.             Release and Waiver of Claims Against the Executive.

 

The Company hereby forever releases and discharges the Executive from any and
all actions, causes of action, claims or demands in general, special or punitive
damages, attorneys’ fees and costs, expenses or other compensation which in any
way relate to or arise out of the Company’s employment of the Executive or the
termination of such employment or otherwise, which the Company may now or
hereafter have under any federal, state or local law, regulation or ordinance. 
The release and waiver contained in this Section 7 of this Agreement shall not
apply to any act of fraud or criminal conduct by the Executive of which the
Company is not aware as of the date of this Agreement, nor to any act of
non-compliance with the terms of this Agreement by the Executive.

 

8.                No Admission of Wrongdoing.

 

The release and waiver of claims by the Company in Section 7 of this Agreement,
and the payment by the Company of that portion of the amounts and other benefits
set forth in this Agreement to which the Executive would not otherwise be
entitled, are being given to the Executive in return for the Executive’s
agreements and covenants contained in this Agreement.  Nothing contained in this
Agreement shall be construed as an admission of liability or wrongdoing by
either the Executive or the Company.

 

9.             Voluntary Execution of Agreement.

 

BY HIS SIGNATURE BELOW, THE EXECUTIVE ACKNOWLEDGES THAT:

 

(A)          I HAVE RECEIVED A COPY OF THIS AGREEMENT AND WAS OFFERED A PERIOD
OF TWENTY-ONE (21) DAYS TO REVIEW AND CONSIDER IT;

 

(B)           IF I SIGN THIS AGREEMENT PRIOR TO THE EXPIRATION OF TWENTY-ONE
DAYS, I KNOWINGLY AND VOLUNTARILY WAIVE AND GIVE UP THIS RIGHT OF REVIEW;

 

(C)           I HAVE THE RIGHT TO REVOKE THIS AGREEMENT FOR A PERIOD OF FIFTEEN
DAYS AFTER I SIGN IT BY MAILING OR DELIVERING A WRITTEN NOTICE OF REVOCATION TO
THE GENERAL COUNSEL OF THE COMPANY, NO LATER THAN THE CLOSE OF BUSINESS ON THE
FIFTEENTH DAY AFTER THE DAY ON WHICH I SIGNED THIS AGREEMENT;

 

6

--------------------------------------------------------------------------------


 

(D)          THIS AGREEMENT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE
FIFTEEN-DAY REVOCATION PERIOD HAS EXPIRED WITHOUT THE AGREEMENT HAVING BEEN
REVOKED;

 

(E)           THIS AGREEMENT WILL BE FINAL AND BINDING AFTER THE EXPIRATION OF
THE REVOCATION PERIOD REFERRED TO IN (C).  I AGREE NOT TO CHALLENGE ITS
ENFORCEABILITY;

 

(F)           I AM AWARE OF MY RIGHT TO CONSULT AN ATTORNEY, HAVE CONSULTED WITH
AN ATTORNEY, PRIOR TO SIGNING THIS AGREEMENT;

 

(G)           NO PROMISE OR INDUCEMENT FOR THIS AGREEMENT HAS BEEN MADE EXCEPT
AS SET FORTH IN THIS AGREEMENT;

 

(H)          I AM LEGALLY COMPETENT TO EXECUTE THIS AGREEMENT AND ACCEPT FULL
RESPONSIBILITY FOR IT; AND

 

(I)            I HAVE CAREFULLY READ THIS AGREEMENT INCLUDING THE RELEASE SET
FORTH IN SECTION 6, ACKNOWLEDGE THAT I HAVE NOT RELIED ON ANY REPRESENTATION OR
STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN THIS DOCUMENT OR THE WRITTEN
MATERIALS PRESENTED TO ME WITH THIS AGREEMENT, AND WARRANT AND REPRESENT THAT I
AM SIGNING THIS AGREEMENT KNOWINGLY AND VOLUNTARILY.

 

10.           Notices.

 

All notices, requests, demands and other communications required or permitted
hereunder shall be in writing, shall be deemed properly given if delivered
personally or sent by certified or registered mail, postage prepaid, return
receipt requested, or sent by telegram, telex, telecopy or similar form of
telecommunication, and shall be deemed to have been given when received.  Any
such notice, request, demand or communication shall be addressed:  (a) if to the
Company, to the General Counsel of the Company, 5501 American Boulevard West,
Minneapolis, Minnesota 55437; (b) if to the Executive, to his last known home
address on file with the Company; or (c) to such other address as the parties
shall have furnished to one another in writing.

 

11.           Termination and Amendments; Miscellaneous.

 

(a)           This Agreement may only be terminated, or the provisions of this
Agreement amended or waived, prior to the expiration of the Company’s and the
Executive’s obligations under this Agreement, by a writing signed by the Parent,
the Company and the Executive.

 

7

--------------------------------------------------------------------------------


 

(b)           The Company may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

(c)           The failure to insist upon strict compliance with any provision
hereof, or the failure to assert any right hereunder, shall not be deemed to be
a waiver of such provision or right or of any other provision or right under
this Agreement.  In the event that any term, provision or release of claims or
rights contained in this Agreement is found or determined to be illegal or
otherwise invalid and unenforceable, whether in whole or in part, such
invalidity shall not affect the enforceability of the remaining terms,
provisions and releases of claims or rights.

 

(d)           Except for payments to be made from the trust under the Company’s 
401(k) Retirement Savings Plan, all payments to be made hereunder shall be paid
from the Company’s general funds and no special or separate fund shall be
established and no segregation of assets shall be made to assure the payment of
such amounts.  Nothing contained in this Agreement shall create or be construed
to create a trust of any kind, or a fiduciary relationship between the Company
and the Executive or any other person with respect to amounts to be paid
hereunder; provided, however, that this Agreement does not affect the existing
fiduciary duties of the Company under its 401(k) Retirement Savings Plan.

 

(e)           Nothing in this Agreement shall confer upon the Executive any
right to continue in the employ of the Company or its affiliates.

 

(f)            This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter hereof and supersedes all prior
oral and written and all contemporaneous oral discussions, agreements and
understandings of any kind or nature.  This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective permitted
successors and assigns.

 

(g)           Any reference within this Agreement to an action, judgment,
conclusion, or determination by the Company shall mean an action, judgment,
conclusion, or determination of the Board of Directors of the Company or its
authorized representative(s).

 

(h)           The headings preceding the text of the sections hereof are
inserted solely for convenience of reference, and shall not constitute a part of
this Agreement, nor shall they affect its meaning, construction or effect.

 

(i)            This Agreement shall be governed by, and construed and enforced
in accordance with the laws of the State of Minnesota.

 

8

--------------------------------------------------------------------------------


 

(j)                                     This Agreement may be executed in two or
more counterparts, all of which shall have the same force and effect as if all
parties thereto had executed a single copy.

 

IN WITNESS WHEREOF, the Company and the Executive have acknowledged and executed
this Agreement effective as of the fifteenth day following the Separation Date
first set forth above, unless revoked by the Executive in the manner set forth
in Section 9 above.

 

EXECUTIVE

 

 

 

 

 

JOSTENS HOLDING CORP.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Steven A. Tighe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JOSTENS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

9

--------------------------------------------------------------------------------